Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 1 of 21       PageID 345



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                         )
 FRANCIS CAMILLO, M.D.,                  )
                                         )
        Plaintiff,                       )
                                         )
                                         )
                                         )
 v.                                      )      No. 2:19-cv-02876-SHM-atc
                                         )
 CAMPBELL CLINIC, P.C., and              )      JURY DEMANDED
 CATHERINE OLINGER,                      )
                                         )
        Defendants.                      )
                                         )
                                         )
  ORDER GRANTING IN PART AND DENYING IN PART CAMPBELL CLINIC’S
   MOTION TO DISMISS AND GRANTING OLINGER’S MOTION TO DISMISS

        Dr.   Francis    Camillo     (“Plaintiff”)       brings   this    action

 against Defendants Campbell Clinic, P.C. (“Campbell Clinic”) and

 Dr.    Catherine    Olinger      (“Olinger”)    under   the   Americans    with

 Disabilities Act, 42 U.S.C. §§ 12101-12213 (1990) (“ADA”) and

 Tennessee law. Before the Court are four motions. The first is

 Campbell Clinic’s March 26, 2020 first motion to dismiss. (D.E.

 No. 17.) The second is Olinger’s March 26, 2020 first motion to

 dismiss. (D.E. No. 18.) The third is Campbell Clinic’s April 21,

 2020    second     motion   to    dismiss,     styled   Motion   for    Partial

 Dismissal of Plaintiff’s Amended Complaint. (D.E. No. 21.) The

 fourth is Olinger’s April 21, 2020 second motion to dismiss,

 styled Motion to Dismiss for Lack of Jurisdiction. (D.E. No.
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 2 of 21   PageID 346



 22.) Defendants’ first motions to dismiss, (D.E. Nos. 17, 18),

 were filed before the Amended Complaint, (D.E. No. 20), and are

 DENIED AS MOOT. Campbell Clinic’s second motion to dismiss, (D.E.

 No. 21), is GRANTED IN PART and DENIED IN PART. Olinger’s second

 motion to dismiss, (D.E. No. 22), is GRANTED.

 I.    Background

       On December 20, 2019, Plaintiff filed his Complaint against

 Campbell Clinic and Olinger. (D.E. No. 1.) An Amended Complaint

 was filed on April 7, 2020. (D.E. Nos. 19-20.) The Amended

 Complaint alleges three claims under the ADA against Campbell

 Clinic: discrimination because of an actual disability, denial

 of a reasonable accommodation, and retaliation for taking an ADA

 accommodation. (D.E. No. 20 ¶ 35.) The Amended Complaint alleges

 the   following    state   law      claims   against   Campbell     Clinic:

 intentional     infliction     of     emotional   distress,       negligent

 infliction of emotional distress, tortious interference with

 contract, and civil conspiracy. (Id. ¶¶ 41-51, 60-65.) The

 Amended Complaint alleges the following state law claims against

 Olinger:     defamation,     intentional     infliction   of      emotional

 distress, negligent infliction of emotional distress, tortious

 interference with contract, tortious interference with business

 relations, and civil conspiracy. (Id. ¶¶ 37-65.) For purposes of

 the motions to dismiss, the facts are taken from the Amended

 Complaint.

                                       2
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 3 of 21   PageID 347



        In 2017, Plaintiff was diagnosed with cancer that required

 treatments with side effects, including mood related effects.

 (D.E. No. 20 ¶¶ 13-15.) He was a surgeon at Campbell Clinic and

 was given a reasonable accommodation that allowed him to continue

 working while receiving his cancer treatment. (Id. ¶¶ 7, 15.)

        On March 30, 2018, Plaintiff had returned to work full-

 time. (Id. ¶ 17.) Olinger was then a resident physician employed

 by the University of Tennessee Health Science Center and an

 employee of the State of Tennessee. (D.E. No. 22-1 at 210.) On

 March 30, Plaintiff ordered Olinger to place a patient in a halo.

 (D.E. No. 20 ¶ 17.) Olinger disagreed with that order. (Id.)

 There was a discussion about the order, and the patient was

 eventually placed in the halo. (Id. ¶¶ 18-19.)

        On April 30, 2018, Olinger sent an email to Dr. Thomas

 (Quin) Throckmorton at Campbell Clinic that said Plaintiff had

 used a sexist slur when discussing the placement of the halo

 with   her.   (D.E.   No.   20   Attachment   A   at   180.)   Throckmorton

 forwarded the email to someone else at Campbell Clinic. (See

 id.) Plaintiff alleges that Olinger’s email accusing him of using

 the slur was knowingly false. (D.E. No. 20 ¶ 23.) He alleges

 that the email was part of a “common design” among the other

 doctors at Campbell Clinic and Olinger to create a pretense for

 firing him. (Id. ¶¶ 21-23.)



                                      3
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 4 of 21    PageID 348



      Campbell Clinic said that, based on Olinger’s accusation,

 it would talk to Plaintiff about temper control. (Id. ¶ 26.)

 Plaintiff requested an accommodation of anger management. (Id.

 ¶ 28.) In June 2018, Campbell Clinic ended Plaintiff’s employment

 with the clinic. (Id. ¶ 29.)

      Plaintiff timely filed state law claims against Olinger in

 state court. (D.E. No. 23 at 244 n.3.) A notice of voluntary

 dismissal was filed in state court on December 20, 2019. (D.E.

 No. 20 ¶ 33 n.3.) The order dismissing the state court action

 was entered March 24, 2020. (D.E. No. 22-1 at 221 n.5.)

      Plaintiff’s    initial    complaint   in   this   Court   was    filed

 December 20, 2019. (D.E. No. 1.) Campbell Clinic and Olinger

 filed motions to dismiss that complaint on March 26, 2020. (D.E.

 Nos. 17-18.) The Amended Complaint was filed April 7, 2020. (D.E.

 Nos. 19-20.) Campbell Clinic and Olinger filed subsequent motions

 to dismiss on April 21, 2020. (D.E. Nos. 21-22.)

      The motions to dismiss assert several defenses. Campbell

 Clinic seeks partial dismissal of the Amended Complaint. (D.E.

 No. 21.) It maintains that the Amended Complaint fails to state

 a denial-of-reasonable-accommodation claim and fails to state

 any state law claims against it. (Id.) Olinger maintains that

 the Court lacks subject matter jurisdiction over the state law

 claims against her. (D.E. No. 22.) She contends that she is

 immune under the Eleventh Amendment and various statutes. (Id.)

                                     4
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 5 of 21   PageID 349



 She contends that the statutes of limitations have elapsed for

 most the state law claims, and that the Amended Complaint fails

 to state any state law claims against her. (Id.)

 II.   Jurisdiction

       A. ADA Claims

       The   Court     has   federal       question   jurisdiction     over

 Plaintiff’s ADA claims under 28 U.S.C. § 1331. Plaintiff’s ADA

 claims arise under the laws of the United States.

       B. State Law Claims

             1.   Supplemental Jurisdiction

       The Court has supplemental jurisdiction over Plaintiff’s

 state law claims against Campbell Clinic and Olinger pursuant to

 28 U.S.C. § 1367. Section 1367 provides that, “in any civil

 action of which the district courts have original jurisdiction,

 the district courts shall have supplemental jurisdiction over

 all other claims that are so related to claims in the action

 within such original jurisdiction that they form part of the

 same case or controversy . . . .” 28 U.S.C. § 1367; see also

 Wisc. Dept. of Corr. v. Schacht, 524 U.S. 381, 387 (1998).

 “Claims form part of the same case or controversy when they

 ‘derive from a common nucleus of operative fact.’” Harper v.

 AutoAlliance Int’l, Inc., 392 F.3d 195, 209 (6th Cir. 2004)

 (quoting Ahearn v. Charter Township of Bloomfield, 100 F.3d 451,

 454-55 (6th Cir. 1996)). Section 1367 also provides that the


                                       5
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 6 of 21          PageID 350



 district court may refuse to exercise jurisdiction over a claim

 if “the claim substantially predominates over the claim or claims

 over which the district court has original jurisdiction.” Id.

      Although Olinger asserts without argument that “Plaintiff’s

 allegations against Dr. Olinger are distinct from those against

 Campbell Clinic,” and that “the state court claims against both

 Defendants   substantially      predominate       over    the    federal    court

 claims against Campbell Clinic,” (D.E. No. 22-1 at 211-212), the

 claims arise from a “common nucleus of operative fact.” See

 Schafer v. Sea-Land Service, Inc., 11 F. App’x 951, 953 (9th

 Cir. 2001) (holding that, where defamation claim was based on

 assertions that the statements were made as part of a conspiracy

 to have employee fired, all claims derived from a common nucleus

 of operative fact). The Court has supplemental jurisdiction over

 the state law claims.

            2.    Sovereign Immunity

      Olinger    argues   that   she       is   immune    under   the   Eleventh

 Amendment from suit against her in her official capacity. (D.E.

 No. 22-1 at 212-15.) Plaintiff counters that his suit is brought

 against Olinger in her individual capacity and that the Eleventh

 Amendment does not preclude it. (D.E. No. 23 at 240-41.)

      Pennhurst II states the standard. Pennhurst State School &

 Hosp. v. Halderman, 465 U.S. 89 (1984). First, whether a suit is

 brought against a state official in her individual capacity

                                       6
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 7 of 21   PageID 351



 depends not on the label in the pleadings but on the “functional

 reality” surrounding the action. In re Ohio Execution Protocol

 Litigation, 709 F. App’x 779, 783-84 (6th Cir. 2017) (quoting

 Pennhurst, 465 U.S. at 112 n. 22) (“Whether one seeks relief

 against the officer in [her] official capacity (and hence the

 sovereign), the Court explained, ‘turns on whether the defendant

 state official was empowered to do what [s]he did, i.e., whether,

 . . . [the challenged action] was action within the scope of

 [her] authority.’”). Second, where the relief sought would have

 no impact on the state, the Eleventh Amendment does not bar it.

 See Pennhurst, 465 U.S. at 117 (“The reasoning of our recent

 decisions on sovereign immunity thus leads to the conclusion

 that a federal suit against state officials on the basis of state

 law contravenes the Eleventh Amendment when—as here—the relief

 sought and ordered has an impact directly on the State itself.”).

      Although     Plaintiff     cannot    avoid    Eleventh    Amendment

 preclusion merely by labeling its action a suit against Olinger

 in her individual capacity, Plaintiff seeks money damages against

 Olinger personally, not against the state.         Plaintiff’s suit is

 not barred by the Eleventh Amendment. See Guillemard-Ginorio v.

 Contreras-Gomez, 585 F.3d 508, 531-32 (1st Cir. 2009) (“[N]othing

 in our case law permits us to read Pennhurst as calling into

 doubt   the   authority   of   federal   courts   to   award   relief   on

 supplemental state law claims against state officials where the

                                     7
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 8 of 21     PageID 352



 monetary relief is not sought from the state’s treasury. . . .

 As damages in this case are being sought from and awarded against

 Contreras and Juarbe in their personal capacities only, the

 Eleventh Amendment provides them no defense.”); Pena v. Gardner,

 976 F.2d 469, 473-74 (9th Cir. 1992) (citing Paul M. Bator et

 al., Hart and Wechsler’s The Federal Courts and The Federal

 System 1203 (3d ed. 1988)) (“Pennhurst II appears to permit a

 suit under state law against a state official for damages to be

 paid by the officer personally rather than by the state”).

      C. Statutory Immunity

            1.     Claims Commission Act

      Plaintiff     brings    state       law   claims    of     defamation,

 intentional     infliction    of     emotional    distress,         negligent

 infliction of emotional distress, tortious interference with

 contract, tortious interference with business relations, and

 civil   conspiracy    against      Olinger.    Olinger     argues    she   is

 absolutely immune under the Claims Commission Act. Tenn. Code

 Ann. § 9-8-307(h); (D.E. No. 22-1 at 215.) That Act provides

 that “[s]tate officers and employees are absolutely immune from

 liability for acts or omissions within the scope of the officer’s

 or   employee’s    office    or    employment,    except      for    willful,

 malicious, or criminal acts or omissions or for acts or omissions

 done for personal gain.” Tenn. Code Ann. § 9-8-307(h). “In order

 to be held liable for willful and malicious conduct, one must

                                      8
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 9 of 21                  PageID 353



 act intentionally, deliberately, and purposefully.” Cagle v.

 United States, 937 F.2d 1073, 1076–77 (6th Cir. 1991). “Willful

 misconduct     requires      more       than        negligence;        it      suggests

 ‘deliberation      and    intentional            wrong-doing.’”        Id.    at     1077

 (quoting Nashville, C. & S. L. R. Co. v. Wright, 147 Tenn. 619,

 623 (1923)). Plaintiff argues that the Amended Complaint alleges

 Olinger’s action was malicious and intentional and was therefore

 outside the scope of her employment. (D.E. No. 23 at 242-43.)

       Plaintiff’s claim for negligent infliction of emotional

 distress against Olinger is DISMISSED. (See D.E. No. 22-1 at 218

 n.2.) Negligent action is not malicious. See Horn-Brichetto v.

 Smith, No. 3:17-CV-163, 2019 WL 921454, at *13 (E.D. Tenn. Feb.

 25,   2019)   (dismissing        a    negligent       infliction       of     emotional

 distress claim under Tennessee law because, unless plaintiff

 alleged more than negligence, defendants were immune).

       Olinger relies on Horn-Brichetto for the proposition that

 defamation is within the scope of employment of a state official.

 (See D.E. No. 22-1 at 216-18; D.E. No. 25 at 265-67.) Even if

 that were true, Plaintiff argues, Olinger’s action was outside

 the scope of her employment and was malicious and intentional.

 (D.E.   No.   23   at    242-43.)      The       Amended    Complaint        alleges    a

 conspiracy    during     which       Olinger      intentionally        made    a    false

 statement     about     Plaintiff      to       improve    her   job   prospects       at



                                             9
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 10 of 21          PageID 354



 Campbell Clinic, thereby creating a pretext for Campbell Clinic

 to fire Plaintiff. (D.E. No. 20 at ¶¶ 21, 31.)

       Allegations of malicious actions are sufficient to overcome

 absolute immunity. See Keele v. Davis, No. 4:05-cv-105, 2006 WL

 8442672, at *5 (E.D. Tenn. July 18, 2006) (“With respect to civil

 conspiracy, there is no inherent maliciousness or willfulness.

 Plaintiff’s        complaint,    however,     does    allege      that   Taylor’s

 conduct associated with the civil conspiracy was ‘malicious.’”);

 cf. Horn-Brichetto, 2019 WL 921454, at *14 (“[T]his single

 generalized allegation, unsupported by any factual assertions,

 is   far   from     sufficient    to   show    that    the    defendants    acted

 willfully     or    maliciously.”).     Because       the    Amended     Complaint

 sufficiently alleges malicious and intentional action, Olinger

 is entitled to absolute immunity under the Claims Commission Act

 only on Plaintiff’s claim for negligent infliction of emotional

 distress.

               2.    Health Care Improvement Statutes

       Olinger is not immune based on any health care improvement

 statute. Participants in a professional review action may be

 immune under the Health Care Quality Improvement Act (“HCQIA”).

 42   U.S.C.    §    11111(a).    Olinger      summarizes      a   definition    of

 professional review action based on the statutory definitions of

 “professional review action,” “professional review activity,”

 and “professional review body,” but makes no argument that her

                                        10
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 11 of 21       PageID 355



 allegedly false email was sent as part of a professional review

 action or activity. (D.E. No. 22-1 at 218 n.3, 218); see 42

 U.S.C. § 11151(9)-(11). The Amended Complaint alleges that the

 email was not sent as part of a professional review action or

 activity. (D.E. No. 20 ¶ 22.) Plaintiff correctly suggests that

 this allegation alone is sufficient to find that Olinger is not

 immune under the HCQIA for purposes of her motion to dismiss.

 (See D.E. 23 at 243-44.)

       Even assuming that the course of events from sending the

 email    through    Plaintiff’s       firing      could    be    considered   a

 professional review action or activity, that action or activity

 would not satisfy the requirements of 42 U.S.C. § 11112(a) and

 would not trigger statutory immunity under § 11111(a). To decide

 whether the requirements of § 11112(a)(2) are met, the Court

 must consider “whether the ‘totality of the process’ leading up

 to the professional review action evinced a reasonable effort to

 obtain   the   facts    of    the     matter.”    Meyers    v.    Columbia/HCA

 Healthcare Corp., 341 F.3d 461, 469 (6th Cir. 2003) (quoting

 Mathews v. Lancaster Gen. Hosp., 87 F.3d 624, 637 (3d Cir.

 1996)). Although “bad faith is immaterial,” Bryan v. James E.

 Holmes Reg. Med. Ctr., 33 F.3d 1318, 1335 (11th Cir. 1994), the

 allegations    here    go    beyond   bias   or    animosity.     The   Amended

 Complaint alleges that Olinger and Campbell Clinic conspired to

 base the entire process by which Plaintiff was fired on an

                                        11
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 12 of 21    PageID 356



 intentionally fabricated incident. (D.E. No. 20 ¶ 21.) The

 totality of that alleged process does not evince a reasonable

 effort to obtain the facts. Olinger is not immune under the

 HCQIA.

       Olinger is not immune under the Tennessee Patient Safety

 and Quality Improvement Act. Tenn. Code Ann. § 68-11-272. To

 qualify for immunity under that Act, the report must be made to

 a quality improvement committee (“QIC”). See Tenn. Code Ann. §

 68-11-272(d).    The   Amended   Complaint    alleges   Olinger      emailed

 Throckmorton and specifically alleges that Olinger did not report

 the allegedly fabricated incident to a QIC. (D.E. No. 20 ¶ 22.)

 Olinger is not immune.

 III. Standard of Review

       Rule 12(b)(6) provides for the dismissal of a complaint

 that “fail[s] to state a claim upon which relief can be granted.”

 Fed.R.Civ.P.    12(b)(6).    A   Rule    12(b)(6)   motion   permits    the

 “defendant to test whether, as a matter of law, the plaintiff is

 entitled to legal relief even if everything alleged in the

 complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

 1993) (citing Nishiyama v. Dickson Cty., 814 F.2d 277, 279 (6th

 Cir. 1987)). A motion to dismiss tests only whether the plaintiff

 has pled a cognizable claim and allows the court to dismiss

 meritless cases that would waste judicial resources and result




                                     12
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 13 of 21       PageID 357



 in unnecessary discovery. See Brown v. City of Memphis, 440 F.

 Supp. 2d 868, 872 (W.D. Tenn. 2006).

        “To survive a motion to dismiss, the plaintiff must allege

 facts that, if accepted as true, are sufficient to state a claim

 to relief that is plausible on its face.” Cooper Butt ex rel.

 Q.T.R. v. Barr, 954 F.3d 901, 904 (6th Cir. 2020) (citing Bell

 Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). A claim is plausible

 on its face if “the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The Court

 considers the plaintiff’s complaint in the light most favorable

 to the plaintiff. Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir.

 2020) (citing Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512

 (6th    Cir.   2001)).   The   court        accepts   as   true   all   factual

 allegations but does not accept legal conclusions or unwarranted

 factual inferences as true. Theile v. Michigan, 891 F.3d 240,

 243 (6th Cir. 2018). “The plaintiff must present a facially

 plausible complaint asserting more than bare legal conclusions.”

 Id. (citing Twombly, 550 U.S. at 556; Iqbal, 556 U.S. at 677-

 678).




                                        13
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 14 of 21       PageID 358



 IV.   Analysis

       A. Initial Motions to Dismiss

       When   a   plaintiff    files    an    amended    complaint,    the    new

 complaint supersedes all previous complaints and controls the

 case from that point forward. Parry v. Mohawk Motors of Mich.,

 Inc., 236 F.3d 299, 306 (6th Cir. 2000) (citing In re Atlas Van

 Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000)). The amended

 complaint is the only “legally operative complaint.” Id. A motion

 to dismiss a complaint that is superseded by an amended complaint

 is moot. See ABB, Inc. v. Reed City Power Line Supply Co., No.

 1:07-cv-420, 2007 WL 2713731, at *1 (W.D. Mich. Sept. 18, 2007)

 (collecting cases).

       Campbell Clinic and Olinger filed their initial motions to

 dismiss before the filing of the Amended Complaint. (See D.E.

 Nos. 17-20.) The initial motions to dismiss are DENIED AS MOOT.

       B. Denial-of-Reasonable-Accommodation Claim

       Campbell     Clinic     argues        that    Plaintiff’s     denial-of-

 reasonable-accommodation claim under the ADA should be dismissed

 for two reasons. First, anger management could not have been an

 accommodation for Plaintiff’s cancer because his treatments had

 ended.   (D.E.   No.   21-1   at   187-89.)        Second,   the   request   for

 accommodation was untimely because it came after the terminable

 conduct. (D.E. No. 21-1 at 189-91.) Campbell Clinic’s arguments

 rely on the assumption that the interactive process to determine


                                        14
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 15 of 21        PageID 359



 reasonable     accommodations        under    the     ADA,      triggered      by

 Plaintiff’s     initial    accommodation      requests       alleged    in    the

 Amended Complaint, (D.E. No. 20 ¶ 14), ended when those requests

 were granted, (D.E. No. 20 ¶ 15).

       Both arguments fail because Campbell Clinic was under an

 ongoing duty to engage in an interactive process with Plaintiff

 about accommodations for his cancer treatments. The Amended

 Complaint alleges that the side effects of the cancer treatments

 included mood alterations that could last for months and that

 Campbell Clinic agreed to an accommodation for those effects.

 (D.E. No. 20 ¶¶ 13-15); see Fisher v. Nissan N. Am., Inc., 951

 F.3d 409, 421-22 (6th Cir. 2020) (noting that early in the

 interactive    process     the    employer   “was   participating        in   the

 interactive process in good faith”). The interactive process is

 ongoing and is not resolved by the first accommodation if that

 accommodation proves insufficient. See Fisher, 951 F.3d at 414-

 15,   422    (describing    the    months’   long     process      of   employee

 exhibiting behavior that warranted discipline and his subsequent

 requests for accommodation that went unheeded); Humphrey v.

 Memorial Hospitals Ass’n, 239 F.3d 1128, 1138 (9th Cir. 2001)

 (“[T]he     employer’s    obligation    to   engage    in    the   interactive

 process extends beyond the first attempt at accommodation and

 continues when the employee asks for a different accommodation

 or where the employer is aware that the initial accommodation is

                                        15
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 16 of 21        PageID 360



 failing    and    further     accommodation     is   needed”).       Plaintiff’s

 request for a reasonable accommodation of anger management for

 a disability with treatment-related side effects about which

 Campbell    Clinic      was   aware   “implicated        [Campbell    Clinic]’s

 continuing mandatory duty of good-faith participation in the

 interactive process.”           Fisher, 951 F.3d at 422.

        The parties disagree about whether an employer must consider

 an accommodation request made after the terminable conduct has

 occurred. (See D.E. No. 21-1 at 189-91; D.E. No 24 at 260-63.)

 That question is not germane because any potentially terminable

 conduct in this case occurred while the interactive process was

 ongoing. The cases Defendant cites are distinguishable because

 in none of them was the interactive process ongoing at the time

 of the terminable conduct. See Yarberry v. Gregg Appliances,

 Inc., 625 F. App’x 729, 741-42 (6th Cir. 2015); Parsons v. Auto

 Club    Group,    565    F.   App’x   446,      448-49    (6th     Cir.   2014);

 Messenheimer v. Coastal Pet Prods., Inc., No. 5:17-cv-738, 2018

 WL 3609488, at *8-*9 (N.D. Ohio July 27, 2018).

        Campbell    Clinic’s      motion    to    dismiss     the      denial-of-

 reasonable-accommodation claim under the ADA is DENIED.




                                       16
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 17 of 21                  PageID 361



       C. State Law Claims

              1.     Campbell Clinic

       The parties do not dispute that the state law claims against

 Campbell Clinic should be dismissed. (See D.E. No. 24 at 264.)

 The state law claims against Campbell Clinic are DISMISSED.

              2.     Olinger

                             Statutes of Limitations

       The    relevant       statutes     of      limitations      for     Plaintiff’s

 defamation,        intentional       infliction        of     emotional       distress,

 tortious     interference         with      business        relations,       and    civil

 conspiracy claims are one year. Blount v. D. Canale Bevs. Inc.,

 No. 02-2813-V, 2003 WL 22890339, at *6 (W.D. Tenn. July 23, 2003)

 (defamation); Evans v. Walgreen Co., 813 F. Supp. 2d 897, 938-

 39   (W.D.   Tenn.        2011)   (intentional       infliction         of    emotional

 distress); Lilly v. City of Clarksville, No. 3-10-1178, 2012 WL

 1514875, at *1 (M.D. Tenn. May, 1 2012) (tortious interference

 with business relations); Oliver v. Paris, No. 1:05-cv-021, 2005

 U.S. Dist. LEXIS 34034, at *23 (E.D. Tenn. Sept. 12, 2005)

 (noting     that    the    statute     of    limitations       applicable          to   the

 underlying tort applies to civil conspiracy). Olinger argues

 that more that one year had elapsed before this suit was filed.

 (D.E. No. 22-1 at 221.)

       Plaintiff relies on the Tennessee savings statute, Tenn.

 Code Ann. § 28-1-105(a), to argue that the claims are timely.


                                             17
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 18 of 21   PageID 362



 (See D.E. No. 23 at 244-45.) Section 28-1-105(a) provides for a

 one-year extension of the statute of limitations where “the

 judgment or decree is rendered against the plaintiff upon any

 ground not concluding the plaintiff’s right of action.” Tenn.

 Code Ann. § 28-1-105(a). Rule 41.01(3) of the Tennessee Rules of

 Civil Procedure provides that a voluntary nonsuit dismissing an

 action is such a judgment or decree, where it is followed “by an

 order of voluntary dismissal signed by the court and entered by

 the clerk.” Tenn. R. Civ. P. 41.01(3). Rule 41.01(3) provides

 that “[t]he date of entry of the order will govern the running

 of pertinent time periods.” Id.

       The savings statute does not save Plaintiff’s claims that

 are barred by the statutes of limitations. Plaintiff filed this

 suit on December 20, 2019, before the state clerk had entered

 the order of voluntary dismissal on March 24, 2020. Therefore,

 the one-year period provided for by the savings statute had not

 yet begun to run. Plaintiff did not file within one year of March

 24, 2020. See Hunley v. Sandvik Mining and Construction USA,

 LLC, No. 3:15-cv-394, 2016 WL 8928573, at *3-*4 (E.D. Tenn. June

 14, 2016) (“While this rule may seem harsh in application—

 precluding a suit as time-barred because it was filed too early—

 it is well-established in Tennessee.”); Lind v. Beaman Dodge,

 Inc., 356 S.W.3d 889, 895 (Tenn. 2011) (“The 2004 Advisory

 Commission Comments indicate that the one-year saving statute

                                     18
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 19 of 21   PageID 363



 under Tennessee Code Annotated section 28–1–105 (2000) begins

 with the filing of the order granting nonsuit.”); Evans v.

 Perkey, 647 S.W.2d 636, 641 (Tenn. Ct. App. 1982) (“We conclude

 the one-year statute of limitations ran from the date of the

 entry of the order of the court and not from the date of filing

 the notice of nonsuit.”).

       In Brooks v. Paccar, Inc., the Tennessee Special Workers’

 Compensation Appeals Panel upheld the Circuit Court’s dismissal

 of a case filed before the savings statute’s one-year period had

 begun. Brooks v. Paccar, Inc., No. M2009-00602-WC-R3-WC, 2010 WL

 454811, at *1-*3 (Tenn. Workers’ Comp. Panel Feb. 10, 2010). The

 employee had filed an action in Chancery Court. Id. at *1. He

 filed a notice of nonsuit of the Chancery Court action and re-

 filed his action in the Circuit Court on the same day. Id. The

 Chancery Court entered an order of voluntary dismissal several

 days later. Id. The employer filed a motion to dismiss in the

 Circuit Court, arguing that the Chancery Court action was pending

 when the Circuit Court action was filed and that filing was

 invalid. Id. The Special Workers’ Compensation Appeals Panel

 concluded    that   Tennessee    Rule    of   Civil   Procedure   41.01(3)

 controlled and that the Circuit Court had correctly dismissed

 the action because it was filed before the clerk had entered the

 order of dismissal in Chancery. Id. at *3.



                                     19
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 20 of 21   PageID 364



       Because Plaintiff failed to file within one year of the

 date the state clerk entered the order of voluntary dismissal,

 Plaintiff’s claims for defamation, intentional infliction of

 emotional     distress,      tortious      interference   with   business

 relations, and civil conspiracy are DISMISSED as untimely.

                           Tortious Interference with Contract

       The remaining state law claim of tortious interference with

 contract has seven elements: “(1) that a legal contract existed;

 (2) that the defendant was aware of the contract; (3) that the

 defendant intended to induce a breach of that contract; (4) that

 the defendant acted with malice; (5) that a breach of the

 contract occurred; (6) that the breach was a proximate result of

 the defendant's conduct; and (7) that the breach injured the

 plaintiff.” Givens v. Mullikin ex rel. Estate of McElwaney, 75

 S.W.3d 383, 405 (Tenn. 2002).

       Olinger argues that the allegations of the Amended Complaint

 do not establish the fifth element, breach of the contract. (D.E.

 No.   22-1   at   227.)    The   Amended   Complaint   alleges   that   the

 employment relationship between Campbell Clinic and Plaintiff

 was terminated, but ending the employment relationship does not

 establish that Plaintiff’s employment contract was breached.

 (See D.E. No. 20 ¶ 50.) The allegations of the Amended Complaint

 are insufficient to establish that “voting [Plaintiff] out of

 the practice” was a breach of his employment contract. (Id.)

                                      20
Case 2:19-cv-02876-SHM-atc Document 41 Filed 03/02/21 Page 21 of 21   PageID 365



       Because    the   Amended    Complaint    does   not   allege    that

 Plaintiff’s employment contract was breached, the claim for

 tortious interference with contract is DISMISSED.

 V.    Conclusion

       The first motions to dismiss filed by Campbell Clinic and

 Olinger are DENIED AS MOOT. Campbell Clinic’s second motion to

 dismiss is GRANTED IN PART and DENIED IN PART. Olinger’s second

 motion to dismiss is GRANTED.

       SO ORDERED this __2d___ day of March, 2021.



                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     21
